Citation Nr: 0948827	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-34 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In this regard, the Board must note that the RO cited two 
issues on appeal:  (1) service connection for a back 
condition (a "back disability"); and (2) service connection 
for sciatica (pain) as secondary to a back condition.  As 
back pain/sciatica would be a symptom of a back disability, 
at the hearing held before the undersigned in November 2009, 
it was agreed that the Board would address this as a single 
claim: service connection for a back disability.  Any back 
pain or sciatica the Veteran suffers as a result of the back 
disability would be encompassed by this decision.  

FINDING OF FACT

The Veteran's back disability did not have onset in active 
service and is not otherwise etiologically related to active 
service.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service connection may also be established with a showing of 
continuity of symptomatology in service and after discharge.  
This is only required where the condition noted during 
service (or in the presumptive period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

In Savage v. Gober, the United States Court of Appeals for 
Veterans Claims (Court) clarified this provision.  The Court 
explained that if the chronicity provision of 38 C.F.R. § 
3.303(b) is not applicable, service connection may still be 
available if (1) the condition is observed during service or 
any applicable presumption period; (2) continuity of 
symptomatology is demonstrated thereafter; and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

A service treatment record from May 1990 indicated that the 
Veteran complained of low back pain for one week with sacral 
tenderness.  She had no history of trauma or pain.  The 
assessment was coccydynia.  

In this regard, it is important for the Veteran to understand 
that indications of back pain in service are not evidence of 
a chronic back disability since service.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In short, episodes 
of back pain do not, standing alone, constitute a current 
chronic "disability" associated with service. 

Another service treatment record from December 1990 revealed 
that the Veteran complained of low back pain without an 
injury.  She was diagnosed with a back strain.

As noted within the VA examination of May 2008 , in July 
1992, two months after separation from service, the Veteran 
presented to the emergency room with complaints of thoracic 
right-sided pain for four hours.  It was noted that she was 
29 weeks (7 months) pregnant at the time.  

In March, April, and May of 2005, the Veteran was evaluated 
for low back pain.  She reported a history of chronic, 
intermittent low back pain, which was made worse by lifting 
and twisting while at work.  In September 2005, the Veteran 
complained of low back pain.  She was pregnant at the time 
and had no diagnosed low back condition.

An MRI of the back in June 2008 indicated degenerative 
changes at L4-5 with a small central partial annular tear. 

In an August 2008 private medical examination, the Veteran 
indicates the onset of back pain in 1990 or 1991.

In this case, there is no competent medical evidence of 
record indicating a medical nexus between the Veteran's 
current back disability at this time and any disease or event 
incurred during active service in 1990 or 1991 other than the 
Veteran's statements.  

At hearing, the Veteran indicated two back "incidences" in 
May 1990 and December 1990.  Importantly, during service the 
Veteran repeatedly denied a back injury during service, most 
importantly at a clinical examination on December 31st, 1990, 
in which she indicated low back pain ("LBP") with no 
history of an injury.  

The Veteran underwent a VA examination of the spine in May 
2008.  There, the examiner diagnosed the Veteran with 
mechanical low back pain.  She opined that the "veteran's 
current low back condition is less likely as not a result of 
military service time."  The examiner further explained that 
there is no evidence of a chronic, ongoing back condition 
while in the military.  While she was evaluated twice for low 
back pain while in the military in 1990, the Veteran was not 
evaluated again for low back pain until after discharge in 
1992.  And, during the evaluation in 1992, the Veteran was 
pregnant.  Ultimately, the examiner concluded that there is 
currently no objective evidence of a pathologic low back 
condition attributable to the Veteran's military service.

X-ray studies in May 2008 were within normal limits, 
providing evidence against this claim. 

Significantly, beyond the evidence cited above, there is no 
indication of a connection between service and the disability 
at issue other than the Veteran's statements, which the Board 
must find is outweighed by the service and post-service 
treatment records and the VA examination cited above.  All 
are found to provide evidence against this claim, indicating 
a non chronic problem in service.  Simply stated, the Veteran 
does not have the medical expertise to associate her current 
condition with service years ago.  

With regard to her statements that she has had back pain 
since 1990, the Board finds that this contention is 
outweighed by the treatment records cited above, which do not 
indicate a chronic back disability or chronic back pain since 
the two back "incidences" in May 1990 and December 1990.  
Detailed treatment records of the Veteran in 1991 and 1992 
simply provide evidence against such a contention: the 
Veteran underwent extensive service treatment for problems 
not at issue before the Board in 1991 with no reference to 
chronic back pain, undermining the Veteran's contentions.  

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for a low 
back condition, and her claim must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in January 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


